Per Curiam:
That the opening of a judgment entered on a warrant of attorney is a matter of sound discretion is well recognized by nu*286merous adjudged cases. Whether the court below had exercised sound discretion must be determined by an examination of the whole evidence. That is not furnished us in the present case. So far as the evidence is presented it shows a clear preponderance against the averment of the appellant. The burden of proof rests upon him to establish a defense. We are unable to see any difference in principle, in regard to the exercise of a sound discretion, whether the averment be a denial of the execution of the note on which the judgment was entered, or whether it be a denial of any consideration, or whether it aver a failure of consideration or a fraudulent use of the obligation.
Decree affirmed and appeal dismissed, at the costs of the appellant